Citation Nr: 9925491	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-34 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1994 RO decision which, in pertinent part, denied 
service connection for a low back disability.  A personal 
hearing before an RO hearing officer was requested and 
scheduled, but the veteran failed to report for such hearing. 

The Board notes there is another matter which is not on 
appeal at this time.  The file shows that in a May 1995 
decision, the RO denied service connection for a right wrist 
disability.  The veteran submitted a timely notice of 
disagreement on this issue in September 1995, and in 
September 1996 the RO sent her a statement of the case.  
However, the veteran never filed a substantive appeal as to 
this issue, and consequently such issue is not before the 
Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1998); Roy v. 
Brown, 5 Vet. App. 554 (1993).  


FINDING OF FACT

The veteran's current chronic low back strain began during 
active duty.


CONCLUSION OF LAW

Chronic low back strain was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from November 
1973 to November 1993.  A review of her service medical 
records shows that on medical examination performed for 
enlistment purposes in July 1973, the veteran's spine was 
listed as normal.  A January 1974 treatment note shows that 
the veteran complained of coccydynia (pain in the coccyx).  
She reported a history of falling on her coccyx in December 
1973.  The examiner noted that she was now asymptomatic.  On 
re-enlistment medical examination performed in July 1977, the 
veteran's spine was listed as normal.  On extension medical 
examination performed in October 1982, the veteran's spine 
was listed as normal.  An August 1984 review of the veteran's 
medical history noted that the veteran reported incurring a 
coccyx fracture in 1973.

On re-enlistment medical examination performed in January 
1985, the veteran's spine was listed as normal.  In a report 
of medical history completed in conjunction with the re-
enlistment medical examination in January 1985, the veteran 
denied a history of recurrent back pain.  An April 1986 
treatment note shows that the veteran reported a history of 
back pain for the past 8 days.  On examination, there was a 
small scoliosis, with no evidence of muscle spasm.  A 
neurological-muscular examination was unremarkable, and there 
was full active range of motion and strength.  The diagnostic 
assessment was minimal muscle spasm.

On re-enlistment medical examination performed in January 
1987, the veteran's spine was listed as normal.  On annual 
medical examination performed in November 1987, the veteran's 
spine was listed as normal.  A March 1988 treatment note 
shows that the veteran complained of coccyx pain.  She said 
she slipped down a ladder and fell on her buttock.  On 
examination, there was no edema, erythema or ecchymosis, and 
there was pain to palpation of the coccyx.  There were no 
obvious bone deformities, no decreased sensation, there was 
full range of motion, and strength was full.  The diagnostic 
assessment was rule out a fracture of the coccyx.  A few days 
later in March 1988, the veteran reported coccyx pain with 
bowel movements, and requested a stool softener and pain 
medication.

On annual medical examination performed in December 1988, the 
veteran's spine was listed as normal.  An October 1990 
treatment note shows that the veteran reported a history of 
low back pain since she moved boxes the previous week.  She 
said she had such pain before but not as bad as it was 
currently.  On examination, there was no spinal tenderness to 
palpation and percussion, and strength and sensation (to 
sharp and dull touch) were intact.  The diagnostic assessment 
was low back strain.  Subsequent service medical records are 
negative for complaints related to the low back.

On retirement medical examination performed in April 1993, 
the veteran's spine was listed as normal.  In a report of 
medical history completed in conjunction with the retirement 
medical examination in April 1993, the veteran reported a 
history of recurrent back pain; she said she injured her back 
and tailbone by falling twice during military service.  The 
reviewing examiner indicated that the veteran gave a history 
of a fracture of the coccyx in 1973 which was re-injured in 
1988, and noted that the veteran reported recurrent low back 
pain which was not considered disabling.

The veteran retired from service at the end of November 1993, 
based on completion of 20 years of active duty.

In early February 1994 (slightly over two months after 
leaving active duty), the veteran submitted claims, in 
pertinent part, for service connection for low back pain, 
which she said was incurred in April 1986, and for a fracture 
of the coccyx (tailbone) in March 1984.  Dates on the claims 
form suggest she completed the form in September 1993, while 
still on active duty.

At a March 1994 VA orthopedic examination, the veteran 
reported a history of low-grade chronic low back pain for the 
past 10 years which she attributed to a fall 20 years 
previously which she said resulted in a fracture of the 
coccyx.  Range of motion was slightly decreased; forward 
flexion was performed to 85 degrees, backward extension to 32 
degrees, lateral flexion to 35 degrees, and rotation to 30 
degrees.  The movements were slightly painful.  On 
examination of the lumbosacral spine, there were only minimal 
abnormalities.  There was no evidence of deformity, no areas 
of localized tenderness of the spine, and no spasm of the 
paraspinal musculature.  Straight leg raising tests were 
negative bilaterally, and there were no demonstrable 
neurologic deficits.  The diagnosis was mild chronic 
lumbosacral strain.

In a July 1994 decision, the RO denied service connection for 
a low back disability and for residuals of a coccyx fracture.  
The veteran appealed the denial of service connection for a 
low back disability, but did not appeal the denial of service 
connection for residuals of a coccyx fracture.

By a statement dated in October 1994, the veteran asserted 
that she had back problems for the past 20 years during 
military service, and noted that she was diagnosed with mild 
chronic lumbosacral strain at a VA examination in March 1994.  
She reiterated these assertions in a September 1995 
statement.

At an October 1996 VA orthopedic examination, the veteran 
reported that she first injured her coccyx when she fell from 
a bunk in boot camp and landed on her back.  She said she had 
mid-low back pain and sacral pain for the next few days, and 
that no X-ray studies were taken by military personnel.  She 
said that while she was on leave her private doctor diagnosed 
a fractured tailbone.  She stated that she subsequently had 
intermittent low back pain which waxed and waned.  She 
asserted that she fell down some stairs in the 1980s and 
landed on her buttocks, with subsequent coccyx pain which 
gradually improved.  She currently complained of intermittent 
low back pain with prolonged bending and lifting, and when 
she lay on her back.  The examiner noted that he had reviewed 
the claims file, including the service medical records.  

On examination, there was no tenderness over the lumbosacral 
spine or lumbar paraspinous muscles.  There was no palpable 
muscle spasm.  Range of motion was as follows:  90 degrees of 
forward flexion, 30 degrees of extension, lateral bending to 
30 degrees, and lateral rotation to 20 degrees.  Gait and 
heel and toe walk were normal, motor functions were full in 
all motor groups of the lower extremities, there were no 
radicular symptoms, and deep tendon reflexes were 2+ and 
symmetrical.  An X-ray study showed some increase in 
subchondral bone density on the sacrococcygeal joint, as well 
as a fairly sharp bend to the sacral curvature.  There was no 
demonstrable distinct fracture line or fracture callus.  The 
lumbosacral spine was otherwise negative.  The diagnoses were 
(1) history of coccydynia occurring in service and duty-
related, with radiographic findings of possible prior 
coccygeal injury, but nothing that was conclusive or even 
significantly suggestive of fracture, and (2) intermittent 
recurrent symptoms of mechanical low back pain unrelated to 
the coccyx or sacrum, which were not disabling, and were not 
service-connected.

II.  Analysis

The veteran's claim for service connection for a low back 
disability is well grounded, meaning plausible, and there is 
no further VA duty to assist her with this claim.  
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
the showing of a chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303 (b).

The veteran claims service connection for a low back 
disability which she asserts was incurred during military 
service.   

A review of the service medical records from the veteran's 
1973-1993 period of active duty reflects that she was first 
treated for low back complaints in April 1986, when she 
reported a history of back pain for the past 8 days.  A 
neurological-muscular examination was unremarkable, and there 
was full active range of motion and strength.  The diagnostic 
assessment was minimal muscle spasm.  In October 1990, she 
reported a history of low back pain since she moved boxes the 
previous week.  On examination, there was no spinal 
tenderness to palpation and percussion, and strength and 
sensation were intact.  The diagnostic assessment was low 
back strain.  Subsequent service medical records, until the 
retirement examination, are negative for complaints related 
to the low back.  The veteran's spine was clinically normal 
on the retirement medical examination in April 1993, although 
the veteran gave a history of recurrent low back pain.  

The veteran retired from service at the end of November 1993.  
Her claim for service connection was submitted just slightly 
more than two months later, in early February 1994, and in 
statements she maintains that low back symptoms have 
persisted since service.  A VA examination in March 1994 led 
to a diagnosis of mild chronic lumbosacral strain (although 
abnormal findings were minimal), and the diagnosis on VA 
examination in October 1996 was intermittent symptoms of 
mechanical low back pain (again, with minimal abnormal 
findings).

The service medical records from the veteran's 20 years of 
active duty note episodes of low back strain, although the 
service records do not clearly establish a chronic low back 
disorder during that time.  However, medical evidence and 
statements by the veteran shortly after service and since 
then indicate a continuity of symptoms of a low back 
condition, best described as chronic low back strain, since 
her active duty.  Post-service abnormal medical findings may 
be minimal, yet a current low back disorder has been 
diagnosed.  Notwithstanding the comments concerning service 
connection, made at the last VA examination, there is 
sufficient evidence of continuity of symptoms since service 
to establish that the veteran's current low back strain began 
during active duty.  The Board holds that the low back 
disability was incurred during active duty, warranting 
service connection.  The benefit-of-the-doubt rule has been 
applied in making this decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability is granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

